876 F.2d 377
Leo EDWARDS, Jr., Petitioner-Appellant,v.Lee Roy BLACK, Commissioner Mississippi Department ofCorrections, Respondent-Appellee.
No. 89-4458.
United States Court of Appeals,Fifth Circuit.
June 17, 1989.

Clive A. Stafford Smith, Atlanta, Ga., for petitioner-appellant.
Mike Moore, Atty. Gen., Marvin L. White, Jr., Asst. Atty. Gen., Jackson, Miss., for respondent-appellee.
Appeal from the United States District Court For the Southern District of Mississippi, William H. Barbour, Jr., Judge.
Before CLARK, Chief Judge, and WILLIAMS and DAVIS, Circuit Judges.
PER CURIAM:


1
Edwards seeks in this successive writ petition a certificate of probable cause and stay of execution.  For the reasons stated in the district court's opinion of June 16, 1989, we are persuaded that Edwards has not demonstrated a "substantial showing of the denial of a federal right."    Barefoot v. Estelle, 463 U.S. 880, 893, 103 S.Ct. 3383, 3394, 77 L.Ed.2d 1090 (1983).


2
Accordingly, the application for certificate of probable cause and stay of execution is DENIED.